                                           Case 3:17-cv-07197-SI Document 173 Filed 08/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM D. PAUL,                                  Case No. 17-cv-07197-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE: HEARING ON
                                   9             v.                                        DEFENDANTS' MOTIONS FOR
                                                                                           SUMMARY JUDGMENT
                                  10     AARON MILLHENCH, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motions for summary judgment are scheduled for a hearing on August 7, 2020.
                                  14   The Court directs the parties to be prepared to address the following question: if the Court
                                  15   determines that it cannot grant summary judgment on the question of the legality of the Terry frisk
                                  16   (because the Court cannot conclude that there was reasonable suspicion to believe that plaintiff was
                                  17   armed and dangerous), what are the implications, if any, for the remainder of plaintiff’s claims?
                                  18
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: August 4, 2020                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
